Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Jose Maria De Leon, Jr.
(O.L. File No. 6-09-40032-9),
Petitioner
v.

The Inspector General.
Docket No. C-11-813
Decision No. CR2454

Date: October 21, 2011

DECISION

The request for hearing of Petitioner, Jose Maria De Leon, Jr., is dismissed pursuant to
42 C.F.R. § 1005.2(e)(1), because it was not timely filed.

I. Background

The Inspector General (I.G.) notified Petitioner by letter dated June 30, 2011, that he was
being excluded from participation in Medicare, Medicaid, and all federal health care
programs for a minimum period of five years pursuant to section 1128(a)(1) of the Social
Security Act (Act) (42 U.S.C. § 1320a-7(a)(1)). The I.G. cited as the basis for
Petitioner’s exclusion his conviction in the District Court of Cameron County, Texas,
445" Judicial District, of an offense related to the delivery of an item or service under
Medicare or a state health care program.

Petitioner requested a hearing by an undated letter with a postmark of September 21,
2011. On September 28, 2011, the case was assigned to me for hearing and decision, and
an acknowledgement letter was sent to the parties setting this case for a prehearing
conference. On October 5, 2011, the I.G. filed a motion to dismiss the request for
hearing on grounds that the request for hearing was not timely filed. The I.G. also
submitted I.G. exhibits (I.G. Ex.) 1 and 2 with its motion. On October 12, 2011,
Petitioner filed his brief in opposition to the I.G.’s motion to dismiss (P. Br.). Petitioner
has not objected to 1.G. Exs. 1 and 2 and they are admitted.

On October 17, 2011, I convened a prehearing conference by telephone. During the
prehearing conference, the I.G. again asserted that I have no jurisdiction as Petitioner’s
request for hearing was not timely filed and dismissal is required. Petitioner admitted
that he did not file the request for hearing within sixty days after he received the I.G.
notice of exclusion. I explained to Petitioner that I am required by 42 C.F.R.

§ 1005.2(e)(1) to dismiss a request for hearing that is not timely filed and that this
decision would follow.

IL. Discussion
A. Applicable Law

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) establishes Petitioner’s rights to a
hearing by an administrative law judge (ALJ) and judicial review of the final action of
the Secretary of the United States Department of Health and Human Services (Secretary).
The Secretary has provided by regulation that an excluded individual or entity must
submit a request for hearing in writing to the Departmental Appeals Board (the Board),
signed by the petitioner or counsel, within sixty days after receipt of the notice of
exclusion. The regulation also provides that receipt of the notice of exclusion is
presumed to be five days after the date on the notice, unless there is a reasonable showing
to the contrary. 42 C.F.R. § 1005.2(c). I am required to dismiss a request for hearing that
is not filed timely. 42 C.F.R. § 1005.2(e)(1).

B. Issue

Whether Petitioner’s request for hearing must be dismissed because it was not
filed timely?

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.
1. Petitioner’s request for hearing was not filed timely.

2. Petitioner’s request for hearing must be dismissed.

Petitioner does not deny that the LG. notice of exclusion was dated June 30, 2011.

Petitioner does not deny that he received t

e notice letter and its attachment that advised

him of his right to request a hearing before an administrative law judge and that he must

request a hearing, if desired, within sixty

lays of receipt of the notice. Petitioner does not

deny that he did not mail his request for hearing until September 21, 2011, as indicated

by the postmark on the envelope in which
Board. Petitioner states in his request for

the request for hearing was received at the
earing that he received the I.G.’s notice “a

couple of weeks” after the date of the notice. Although Petitioner does not disclose the

date on which the notice of exclusion was

response to the I.G. motion to dismiss that

actually received, Petitioner admitted in his
he failed to file the request for hearing within

sixty days of his receipt of the notice of exclusion. Petitioner confirmed during the

prehearing conference that he admitted in

is response to the motion to dismiss that he

failed to file the request for hearing within sixty days after he received the LG. notice of

exclusion.

The regulation requires that a request for hearing be filed within sixty days after receipt
of the notice of exclusion. 42 C.F.R. § 1005.2(c). The regulation requires that I dismiss
a request for hearing that is not filed in a timely manner. 42 C.F.R. § 1005.2(e)(1).
Because Petitioner’s request for hearing was not filed within sixty days of his receipt of
the notice of exclusion, the request was not filed in a timely manner, and it must be

dismissed.

II. Conclusion

For the foregoing reasons, Petitioner’s request for hearing is dismissed.

/s/

Keith W. Sickendick
Administrative Law Judge
